          Case 1:19-cr-00677-LTS Document 97 Filed 03/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------- --- x
                                    :
UNITED STATES OF AMERICA
                                    :                     CONSENT PRELIMINARY ORDER
          - v. -                                          OF FORFEITURE/
                                    :                     MONEY JUDGMENT
ARMANDO BARBIER,
                                    :                     19 Cr. 677 (LTS)
                 Defendant.

----------------- ----------------- x

               WHEREAS, on or about September 19, 2019, ARMANDO BARBIER (the

“Defendant”), among others, was charged in Indictment, 19 Cr. 677 (LTS) (the “Indictment”), with

conspiracy to commit wire fraud, in violation of Title 18, United States Code, Section 1349 (Count

One), wire fraud, in violation of Title 18, United States Code, Sections 1343 and 2(Count Two),

and aggravated identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1),

1028A(b), and 2 (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

982(a)(1)(C)and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from, proceeds traceable to the commission of the offenses

charged in Counts One and Two of the Indictment, including but not limited to a sum of money in

United States currency representing the amount of proceeds traceable to the commission of the

offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about November 10, 2020, the Defendant pled guilty to Count

Two of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(1)(C), and Title 28,
            Case 1:19-cr-00677-LTS Document 97 Filed 03/02/21 Page 2 of 4




United States Code, Section 2461(c), a sum of money equal to $38,228 in United States currency,

representing proceeds traceable to the commission of the offense charged in Count Two of the

Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $38,228 in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count Two of the Indictment that the Defendant personally

obtained;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment cannot

be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Elizabeth A. Espinosa of counsel, and the Defendant, and his counsel, Richard Lind,

Esq. and Jacob Mitchell, Esq., that:

               1.     As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $38,228 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count Two of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

ARMANDO BARBIER, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.
          Case 1:19-cr-00677-LTS Document 97 Filed 03/02/21 Page 3 of 4




               3.      All payments on the outstanding money judgment shall be made by

postal money order, bank or certified check, made payable, in this instance, to the United States

Department of Treasury, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and

case number

               4.      The United States Department of Treasury or its designee shall be

authorized to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund,

and the United States shall have clear title to such forfeited property.

               5.      Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

forfeiture of substitute assets of the Defendant up to the uncollected amount of the Money

Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:19-cr-00677-LTS Document 97 Filed 03/02/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

By:                                                         
       ELIZABETH A. ESPINOSA                                DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-2216

ARMANDO BARBIER

By:
       ARMANDO
          ANDO BARBIER
               B R
               BA                                           DATE

By:         6                                              
       RICHARD LIND, ESQ.                                   DATE
       Attorney for Defendant
       575 Lexington Avenue,
       4th Floor Office
       Tel(212) 888-7725
       rlind@lindlawyer.com

       JACOB MITCHELL, ESQ.
       140 Broadway
       Suite 4611
       New York, New York 10005
       Tel (212) 208-1466
       jacobbarclaymitchell@gmail.com

SO ORDERED:

V/DXUD7D\ORU6ZDLQ                                         
HONORABLE LAURA TAYLOR SWAIN                                   DATE
UNITED STATES DISTRICT JUDGE
